Order entered December 22, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-01203-CV

                            CHARLES BROOKS, Appellant

                                           V.

 CALATLANTIC HOMES OF TEXAS, INC., F/K/A STANDARD PACIFIC OF TEXAS,
             INC. AND STANDARD PACIFIC CORP., Appellees

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-03838

                                        ORDER
       The Court has before it appellant’s December 21, 2016 first unopposed motion for

extension of time to file his brief. We GRANT the motion and ORDER appellant’s brief filed

February 7, 2017.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE